 CARPENTERSLOCAL 2310 (HAZEX CONSTRUCTION)United Brotherhood of Carpenters and Joiners ofAmerica,LocalNo. 2310,AFL-CIO (HazexConstructionCo.) andArthur B. Miller. Case9-CB-632118 June 1986DECISION AND ORDERBY MEMBERS JOHANSEN,BABSON ANDSTEPHENSOn 18 March 1986 Administrative Law JudgeWilliam F. Jacobs issued the attached decision. TheGeneral Counsel filed exceptions and a supportingbrief, theRespondent filed exceptions, and theGeneral Counsel filed an answering brief to the Re-spondent's exceptions.'The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,findings, andconclusions and to adopt the recommended Orderas modified.2ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent,United Brotherhood of Carpenters andJoiners of America, Local No. 2310, AFL-CIO, itofficers,agents,and representatives, shall take theaction set forth in the Order as modified.1.Substitute the following for paragraphs 1(a)and (b).'The General Counsel moved to strike the Respondent's exceptionsfor failure to comply with the provisions of Sec 102 46(b) of the Board'sRules and RegulationsAlthough the Respondent's exceptions do notconform in all particulars with Sec 102 46(b), they are not so deficient asto warrant sinking.Accordingly,the General Counsel'smotion to strikeisdeniedPlumbers Local 230 (Bechtel Power Corp.),267 NLRB 589 fn 1(1983)2 The General Counsel has excepted to the judge's failure to include inhis recommended Order a"visitatonal clause"authorizing the Board, forcompliance purposes,to obtain discovery from the Respondent under theFederal Rules of Civil Procedure under the supervision of the UnitedStates Court of Appeals enforcing this Order.In the circumstances of thiscase,we find it unnecessary to include such a clause.Accordingly, wedenythe General Counsel's requestThe judge recommended that the Respondent be ordered to cease anddesist from(a) causing or attempting to cause Hazex Construction Co."or any other employer"to discriminate against employees in violation ofSec 8(aX3); and(b) "in any other manner" infringing upon employees'Sec 7rightsWe have considered this case in light of the standards setforth inHickmott Foods,242 NLRB 1357 (1979), and have concluded thata broad remedial order is inappropriate inasmuch as it has not beenshown that the Respondent has a proclivity to violate the Act or has en-gaged in such egregious or widespread misconduct as to demonstrate ageneral disregard for the employees'fundamental statutory rightsAc-cordingly,we shall delete the reference to "or any other employer" inpar 1(a) of therecommendedOrder,and we shall narrow par 1(b) toproscribe only "like or related"conduct by the Respondent425"(a) Causing or attempting to cause Hazex Con-struction Co. to discharge, terminate, or otherwisediscriminateagainstemployeesin regardto hire ortenure of employment or any other term or condi-tion thereof in violation of Section 8(a)(3) of theAct.""(b) In any like or relatedmanner restraining orcoercing employees of Hazex Construction Co. inthe exercise of the rights guaranteed them by Sec-tion 7 of the Act."2.Substitute the attached notice for that of theadministrative law judge.APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor RelationsBoard has foundthatwe violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT cause or attemptto cause HazexConstruction Co. to discharge, terminate, or other-wise discriminate against employees in regard tohire or tenure of employment or any other term orcondition of employment in violation of Section8(a)(3) of the Act.WE WILL NOT in any like or related manner re-strain or coerce you in the exercise of the rightsguaranteedyou bySection 7 of the Act.WE WILL notifyHazexConstruction Co. andArthur B. Miller that we withdraw our objectionsto the employment of Arthur B. Miller by thatCompany.WE WILLmakeArthurB.Millerwhole foranyloss of pay suffered because of the discriminationagainst him,plus interest.UNITED BROTHERHOOD OF CARPEN-TERS AND JOINERS OF AMERICA,LOCAL No. 2310, AFL-CIODonald A. Becher, Esq.,for the General Counsel.CarlDean Beck,Organizer-Representative of BeecherCity, Illinois, andWayne Towery,Executive Secretary& BusinessManager of Paducah, Kentucky, for theRespondent.Arthur B. Miller,of Nebo, Kentucky, pro se.DECISIONSTATEMENT OF THE CASEWILLIAM F. JACOBS, Administrative Law Judge. Thiscase was tried before me on 18 December 1985 1 at Ma-iHereinafter all dates are in 1985 unless otherwise indicated280 NLRB No. 47 426DECISIONSOF NATIONAL LABOR RELATIONS BOARDdisonville,Kentucky.The charge was filed on 26 Sep-tember by ArthurB.Miller, an individual.The com-plaint issued 6 November and alleges a violation of Sec-tion 8(bX2) of the Act in that United Brotherhood ofCarpenters and Joiners of America, Local No. 2310,AFL-CIO (the Union), caused Hazex Construction Co.(the Company), to lay off Miller by picketing the Com-pany's construction site,becauseMillerwas not amember of the Union.The Union,in its answer,deniesthe commission of any unfair labor practices.Representatives of all parties were present and weregiven full opportunity to participate in the hearing andsubsequently filed briefs.2Based on the entire record in-cluding my observation of the witnesses and after dueconsideration of the briefs, I make the followingFINDINGS OF FACT1. JURISDICTIONThe Company is a Kentucky corporation with anoffice and place ofbusinessinHenderson,Kentucky,whereit is engaged in the businessof bridge constructionand excavationwork.Duringthe 12-month period imme-diatelypreceding issuanceof complaint, the Companypurchased and received at jobsites located in the State ofKentucky products,goods, and materialsvalued inexcess of$50,000 directly from points outside the Stateof Kentucky. The complaintalleges, the answer admits,and I find that the Companyis,and at all times materialhas been,an employer engaged in commercewithin themeaningof Section 2(2), (6), and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the answer admits, and I findthat the Union is a labor organization within the meaningof Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. FactsThe Company is a small contractor engaged in bridgeconstruction and excavation. Anthony Hazelwood is itspresident and part owner. Bobby Vaught is employed bythe Company as a foreman.Donald Wayne Towery, at the time of the incident de-scribed herein,was a business agentfor the Union.Before becoming a business agent he was employed as aworking carpenter for about 10 years,sometimes onbridge construction.The Company at one time had a collective-bargainingagreement with the Union.This agreement expired in1984 and was not renewed.In June 1985 Towery learned that the Company hadbeen awarded a contract to construct a bridge in Provi-dence, Kentucky, which is located within the Union's ju-a The General Counsel on 14 January 1986 filed a motion, pursuant toSec. 102 24 of the Board's Rules and Regulations, to have the at attach-ments toRespondent's brief to the judge as well as portions of Respond-ent's brief referring to and discussing the attachments stricken on groundsthat the attachments were not part of the record of thecase asdefined inSec. 102 45(b) of the Board's Rules The motion is grantedToday'sMan,263 NLRB 332 (1982),Presidents Island Steel,277 NLRB 30 (1985)risdiction.On 8 July he visited the jobsite and found thatconstruction was well under way and that the Companyhad four employees working there-two carpenters andtwo laborers. Neither of the carpenters was a member ofTowery's Locals and neither bothered to check in at theUnion's hiring hall before beginning work on the Provi-dence Bridge project. The two carpenters on the jobwere Vaught and Miller. Vaught was a regular year-round employee of the Company whereas Miller was arelativelynew employee-hired specifically for theProvidence job on 2 July on the recommendation of afriend of Hazelwood in the construction business. SincehisemployMiller had proven to be a satisfactoryworker.On 9 July Towery againcameto the ProvidenceBridge jobsite and this time spokewithHazelwood. Hetold him that he wanted him to hire someone from Local2310.Hazelwood replied that he would not do so be-cause he had all the men he needed.Towery insisted thatthe Company hire at least one of Local 2310's people topacify the membership. Hazelwood argued that his was asmall Company, that he could not afford to hire anotheremployee. Towery told Hazelwood that if he did nothire carpenters out of Local 2310, the Union wouldthrow up a picket line. Hazelwood said that the onlyway he could hire one of Towery's men would be if helaid off one of the carpenters already on the job becausehe did not need another man. He added that he did nothave anybody on the job whom he wished to lay off.Toweryreplied that he did not care one way or theother if Hazelwood laid off anybody.Sometimeon of July 9 Toweryalso had a conversa-tionwith Vaught similar in content to the one he hadwith Hazelwood. He told Vaught, as he had Hazelwood,that if the Company did not hire any of his men, hewould put up a picket.On the 9th it was evident that the project was at acritical stage. The steel and the forms were all in place,pilingshad been driven, and the Company was ready topour. Any experienced carpenter such as Towery couldeasily tell that the pour was imminent. It was, in fact,scheduled for the following day. Also visible to a trainedobserver,was a crack in the earth's surface that indicatedinstability and a shifting of the earth. A slide threatenedthat, if it occurred before the pour, could knock theforms out of line. That would mean that the forms wouldhave to be dug up and part of the construction redonewith a consequential delay of several days and the loss ofseveral thousand dollars.The followingmorning,on 10 July at 6 a.m., Toweryreturned with the Local Union's president Mike Jackson.Both carried picket signs. Vaught arrived shortly afterwith two other employees. Vaught said to Towery, "Isee you've got a picket line up on us!"Jackson replied,"Well, you boys are not going to cross the picket line."8The Company contributed sums into various union funds on behalf ofitsemployees who were union members I do not, however, draw anyconclusions from this fact as to the existence of a contract in light of tes-timony that such contributions were ordinarily accepted from employersthat had been,but were no longer, signatories to collective-bargainingagreements with the Union. CARPENTERSLOCAL 2310 (HAZEX CONSTRUCTION)Vaught asked if the picket waslegal and Toweryrepliedthat it was.Vaught, who was a member of another local,said that he was not going to go through the picket linejust then,but would have to go intothe job trailer tocallHazelwood.He then did so and advised Hazelwoodof the situation.Hazelwood askedto speak with Towery,and Vaught called him to the phone.When Towerypicked up the phone,he told Hazelwoodthat he wantedhim to put oneof hismen on thejob andthat he couldget the pickets removed ifhe would put one of Towery'smen to work on the job,kept the laborers off carpenters'work,4and signed a contract.5Hazelwoodtold Towerythat if hedid putone of theUnion'smen towork on thejob, he wouldhave to lay off Miller. Towery said thatthe man he wanted Hazelwood to hire was right there atthe site.Hazelwood replied that he had to make the con-crete pour or lose it and under the circumstances, inorder to make the pour,he would hireTowery's man.After tellingTowerythat he would hire his man, Ha-zelwood asked to speak withVaught.When he gotVaught on the phone he ordered him tohireJackson im-mediately and to let Miller go at the endof the day be-cause he did not need three carpenters.Thereafter,Vaught put Jackson towork and the picketswere imme-diately removed,never to return.That afternoon Miller,the youngest man in seniority,was laid off.According to Hazelwood,he did not consider buildingbehind the picket line becausehe did notwant to ask hisemployees,who were union men,towork behind thepicket line.Moreover, he was not surehe could get theconcrete trucks to cross the picket lineand he had topourthat day.B. Analysis and ConclusionThe factsin this case are not really in dispute.Towery,the representativeof the Unionthreatened topicket and in fact did so inorder to force the Companyto hire one of theUnion'smembers.Towery knew at thetime that there wasno jobopening availablefor an addi-tional carpenterand was told that if Jacksonwas hired,Miller would have tobe laid off. Towery,nevertheless,insisted that Jacksonbe hiredunder threat of picketing.Under thecircumstancesthe Company had no choicebut to hire Jacksonand lay off Miller.Ithas been held that,in the absenceof a contract,where a labor organization sends a member to an em-ployer to fill a job already occupiedby another man sothat the employer has tolay offthe one employed earlierto make room for the member referred,it is a violationof the Act.Porter-De Witte ConstructionCo.,134 NLRB963 (1961).Even ifthe labor organization does not spe-cifically demandthe layoff of the worker already em-ployed,it is the cause and effectwhich isimportant anda violation will be found.Carpenters Local 607 (MassmanConstruction),226NLRB 62 (1976); Bakery WorkersLocal 20 (BerwickCake Co),126 NLRB 22 (1960).In ac-Hazelwood successfully argued that the job was a small one with asmall crew and sometimes each craftsman would have to do anothercraftsman's job because there was not enough work available to keepthem busy strictly at their own trade."Hazelwood refused to sign a contract.427cordance with the law of the cases cited herein, I fmdthat the Union is in violation of Section 8(b)(2) of theAct.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of theRespondentUnion set forth insection III,above, to theextentfoundunlawful,occur-ring in connectionwith the operations of the Companydescribedin sectionI,above,have a close,intimate, andsubstantial relationship to trade,traffic,andcommerceamong the several States andtend to lead to labor dis-putes burdening and obstructing commerce and the freeflow thereof.THE REMEDYHaving found that the Respondent Union hasengagedin unfair labor practices violative of Section 8(b)(2) ofthe Act, I shall recommend that it be ordered to ceaseand desist therefrom and to take certain affirmative ac-tions designed to effectuate the policies of the Act.Having found that Respondent caused the Company todiscriminate with respect to the tenure of employment ofArthurMiller, I shall recommend that the Union becompelled to notify the Company,inwriting,with acopy to Miller that it has no objection to the employ-ment of Miller, and that it requests the Company to rein-state him to the position he formerly held with all of theattendant rights and privileges.This notification shouldalso state that if the job formerly held by Miller is nowheld by Jackson, or other members of the Union, theUnion will have no objection to the layoff of Jackson orsuch other member of the Union if such action is neces-sary in order to effect the reinstatement of Miller to hisformer position. I shall also recommend that the UnionreimburseMiller for any loss of pay he may have suf-fered by payment to him ofa sumof money equal to theamount that he would have earned from the date of histermination to the date on which a bona fide offer of re-instatement is made,withinterestthereon to be comput-ed in the manner prescribed in F. W.Woolworth Co.,90NLRB 289 (1950), andFlorida Steel Corp.,231NLRB651 (1977).8CONCLUSIONS OF LAW1.The Companyis an employer engaged in commercewithin the meaning of Section 2(6) and(7) of the Act.2.The Unionis a labor organization within the mean-ing of Section 2(5) of the Act.3.By causing Hazex Construction Co., an employer,to discriminate against an employee in violation of Sec-tion 8(a)(3) of the Act, the Unionhas engaged in and isengaging in unfair labor practices within the meaning ofSection8(b)(2) of the Act.4.Theaforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion2(6) and (7) of the Act.8 See generallyIsis Plumbing Co.,138 NLRB 716 (1962). 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn these findings of fact and conclusions of law andon the entire record,I issuethe following recommend-ed?ORDERThe Respondent, United Brotherhood of Carpentersand, Joiners of America, Local No. 2310, AFL-CIO, itsofficers,agents,and representatives, shall1.Cease and desist from(a) Causingor attempting to causeHazexConstructionCo. or any other employer to discharge, terminate, or inany othermannerdiscriminateagainstemployees inregard to hire or tenure of employment or any term orcondition thereof in violation of Section 8(a)(3).(b) In any other manner restraining or coercing em-ployees of Hazex Construction Co. in the exercise of therights guaranteed them by Section 7 of the Act except tothe extent that such rights may be affected by an agree-mentrequiring membership in a labor organization Ps acondition of employment in accordance with Section8(aX3) of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Notify the Company, in writing, and furnish a copyto ArthurMiller, that the Union has no objection to theemploymentof Miller by the Company, that it requeststhe Company to reinstate him to the position he heldwith all rights and privileges. The notification shall state7 If no exceptionsare filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings,conclusions,and recommendedOrder shall,as providedin Sec 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemedwaived forallpur-poses.that if the job formerly held by Miller is now held byMike Jackson, or any other member of the Union, theUnion will have no objection to the layoff of Jackson orsuch other member of the Union if such actionis neces-sary in order to effect the reinstatement of Miller to hisformer position.(b)Make whole Arthur Miller for any loss of pay hemay have suffered as a result of the discriminationagainsthim in themannerset forth in the remedy sectionof this decision.(c) Post at conspicuous placesat the businessoffice ofthe Union copies of the attached notice marked "Appen-dix.""Copies of the notice, on forms provided by theRegional Director for Region 9, after being signed bytheRespondent's authorized representative, shall beposted by the Respondent immediately upon receipt andmaintainedfor 60 consecutive days inconspicuous placesincluding all places where notices to membersare cus-tomarily posted. Reasonable steps shall be taken by theRespondent to ensure that the notices are not altered, de-faced, or covered by any other material.(d)Furnish to the Regional Director for Region 9signed copies of the attached notice for posting by HazexConstruction Co., it being willing, at places where it cus-tomarily posts notices to its employees.(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.6 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals enforcing an Order of the NationalLabor Relations Board."